Carl W. Peterson, J.
The defendant, Charles H. Auer, by this motion asks for an order of preclusion.
From the affidavits submitted to the court, it appears that seven months elapsed between the service of the bill of particulars and the making of this motion.
The demand for a bill of particulars requires that the plaintiff furnish 17 different items of information. Buie 116 of the Buies of Civil Practice provides that in personal injury actions certain particulars may be required, and these are listed in subdivisions (a) through (i). Subdivision (j) of rule 116 of the Buies of Civil Practice provides that additional information may be required from a litigant in personal injury actions in the discretion of the court.
An examination of the demand for the bill of particulars and the bill of particulars furnished by the plaintiff in this action indicates that the plaintiff has furnished to the defendant all the information specifically required under the subdivision referred to in rule 116 of the Buies of Civil Practice, but in furnishing the bill of particulars, the plaintiff labeled demands 9 through 17 as improper.
The court is in accord with the position of the plaintiff. It appears to the court that demands 9 through 17 constitute demands for information beyond that required by law and beyond that which a fair exercise of judicial discretion should permit. The plaintiff has furnished a bill of particulars sufficient to meet the requirements of statute and sufficient to permit the defendant to prepare for trial.
Further, as a matter of procedure, this motion to preclude having been made more than seven months after the bill of particulars was served, is not timely made.
It, therefore, follows that the motion to preclude should be denied, without costs.
Submit order accordingly.